Citation Nr: 0301652	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In a VA Form 9 received in connection with the instant appeal 
in June 2000, the veteran requested a hearing before a 
traveling member of the Board; there is no indication in the 
record that the veteran was scheduled for the referenced 
hearing.

By correspondence dated in December 2002, the Board requested 
that the veteran clarify whether he still desired a hearing 
before a member of the Board.  The record reflects that the 
veteran responded later in December 2002 by again indicating 
that he desired a travel Board hearing.  Since the veteran 
clearly desires to appear before a member of the Board at a 
hearing to be held at the RO, the Board concludes that a 
remand of this case is required.  See 38 C.F.R. § 20.700 
(2002).
 
Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a Board hearing at the RO.

After the veteran is given an opportunity to appear, the case 
should be returned to the Board for further appellate action.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

